Citation Nr: 1759191	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  12-25 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the oropharynx, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision that denied service connection for squamous cell carcinoma of the oropharynx.  The Veteran timely appealed.

In January 2015, the Veteran and his wife testified during a video conference hearing before the undersigned.  In June 2015, the Board remanded the matter for additional development.

In June 2017, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) for purposes of addressing medical questions for an equitable disposition of the appeal.  See 38 C.F.R. § 20.901 (2017). This opinion was obtained in August 2017 and has been associated with the claims file.

Pursuant to 38 C.F.R. § 20.903, the Veteran and his representative were provided a copy of the VHA opinion, and were provided a period of 60 days to submit any additional evidence or argument.  To date, no further argument or evidence has been submitted.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides in active service.

2.  Squamous cell carcinoma of the oropharynx is attributable to service.



CONCLUSION OF LAW

Squamous cell carcinoma of the oropharynx was incurred in active service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. § 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

These duties have been satisfied in this appeal.  All available records identified by the Veteran as relating to his claim have been obtained, to the extent possible. The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

As the benefits sought on appeal are granted in full, there can be no prejudice to the Veteran if there were errors in fulfilling either duty. 

II.  Analysis 

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, malignant tumors are considered chronic and a presumptive disease.  See 38 U.S.C. § 1101.

The Veteran seeks service connection for squamous cell carcinoma of the oropharynx which he believes is due to exposure to herbicides in active service. The Veteran is in receipt of the Vietnam Service Medal; he served in the Republic of Vietnam and is presumed to have been exposed to herbicides in service.  See 38 U.S.C. § 1116(f) (2012).  (The governing law provides that a "Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent ... unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.")

VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain disorders:  Squamous cell carcinoma of the oropharynx is not listed among the diseases presumed to be associated with Agent Orange exposure.  38 C.F.R. § 3.309(e).

In this case, the record reflects that the Veteran was first diagnosed with squamous cell carcinoma of the right tonsil in January 2012, which was confirmed by needle biopsy; bulky right neck lymphadenopathy also was noted at the time.  In conjunction with chemotherapy, radiation was delivered to the primary tumor region and lymphatics in February and March 2012.  

Specifically, the VA Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), and nasal cavity (including ears and sinuses; cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic order; cancers of the digestive organs (esophageal cancer, [and others]); bone and joint cancer; melanoma; nonmelanoma skin cancer (basal cell and squamous cell); and others [not listed here]).  It was indicated that the National Academy of Sciences, after reviewing pertinent studies, did not feel that the evidence warranted altering its prior determination that there was inadequate or insufficient evidence of an association between exposure to herbicide agents and the subsequent development of such health conditions.  See Notice, 79 Fed. Reg. 20,308 (Apr. 11, 2014).  See also "Summary."  National Academies of Science, Engineering, and Medicine. 2016.  Veterans and Agent Orange:  Update 2014.  Washington, DC:  The National Academies Press. doi: 10.17226/21845. 

Thus, notwithstanding the fact that the Veteran served in Vietnam during the Vietnam era and is presumed to have had Agent Orange exposure, service connection on a presumptive basis as due to Agent Orange exposure is not warranted for squamous cell carcinoma of the oropharynx.  The Board notes, however, that even when the Secretary determines that a disability should not be added to the list of presumptive conditions, a claimant may still establish that service connection is warranted by showing that the claimed disability is at least as likely as not causally linked to herbicide exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

Significantly, in this case, the etiology of the Veteran's squamous cell carcinoma of the oropharynx is unclear.  In fact, the Veteran contends that he had never been given any specific causation for his squamous cell carcinoma of the oropharynx.

The Board notes that there are conflicting opinions of record.  In November 2015, a VA examiner opined that the Veteran's squamous cell carcinoma of the right tonsil, metastatic to right neck lymphatics, was as likely or greater to have been caused by Agent Orange exposure in active service.  

By contrast, in January 2016, a VA physician opined that the Veteran's squamous cell carcinoma of the oropharynx was less likely than not incurred in or caused by in-service exposure to herbicides on the basis that tonsillar cancer is not presumed as a residual of exposure to herbicides; and only respiratory cancers have been presumed so.  In a June 2016 addendum, the VA physician found no evidence to associate the Veteran's previously treated tonsillar squamous cell carcinoma to his active service, including as proximately due to or the result of herbicide exposure.

The Board notes that the January 2016 opinion by a VA physician relied primarily on the VA Secretary's decision to not establish a legal presumption of service connection for the Veteran's squamous cell carcinoma of the oropharynx. 
 
In June 2017, the Board sought a medical expert opinion to clarify and address the question of etiology of the Veteran's squamous cell carcinoma of the oropharynx.

In July 2017, the expert reviewed the available documentation associated with the Veteran's claim, and indicated that the Veteran has a history of tobacco use of 28- pack years and quit 18 years prior to the diagnosis in 2012.  The expert also noted that the National Academy of Sciences, Engineering, and Medicine, in "Veterans and agent orange: Update 2014," found that there was not enough evidence to link carcinoma of the oropharynx consistently with exposure to herbicides like "agent orange."

The expert also noted that, in recent years, epidemiological studies have established that approximately 70 percent of cases of oropharyngeal carcinoma in the last decades are associated with infection by HPV virus HPV16 (Chaturvedi A., 2011); and that given the increased incidence of HPV infection, the rate of oropharyngeal carcinoma has increased considerably when compared with non-HPV associated carcinomas in the general population (Vokes E., 2015).

In this regard, the expert explained that infection by HPV can be documented in the tissue of the tumor biopsy by testing for the presence of protein P16 or testing directly for the presence of the HPV virus.  In the Veteran's case in particular, viral testing was apparently not done on his biopsy; or records of that testing are not available.  Therefore, the expert indicated that whether the Veteran's oropharyngeal carcinoma is HPV-related, cannot be ascertained.

The expert also noted that carcinoma of the oropharynx can be associated with heavy tobacco and alcohol use; and noted that the Veteran's records show a heavy, but remote, history of tobacco use and no history of heavy alcohol use.  Accordingly, the expert found that it is possible that the Veteran's orophanygeal carcinoma is secondary to HPV infection.

The expert then explained, as documented in "Veterans and agent orange: Update 2014," herbicide exposure has been linked with an altered immune state that can facilitate viral infections; and that alteration of the immune system can indeed increase the risk of viral and non-viral associated malignancies.  There are no studies, however, that evaluate whether there is increased risk of HPV-associated malignancies, like oropharyngeal carcinoma, in herbicide-exposed patients as a result of immune alterations.  The expert noted that Update 2014 strongly reiterated the 2006, 2008, 2010, and 2012 recommendation that VA develop a strategy that uses existing databases to evaluate tonsil cancer in Vietnam-era Veterans.  Again, there is not enough information to determine whether there is or is not an association between herbicide exposure and oropharyngeal carcinoma; and, the expert noted, that this is mostly due to insufficient information regarding data on viral infection status or exposure to other potential causative factors in available studies.

The expert suggested that, given the untested pathology specimen of the Veteran's tumor, and recent epidemiological data demonstrating that most oropharyngeal carcinomas are HPV-related, it is possible that the Veteran's malignancy was caused by HPV infection.  The expert noted evidence that immunologic toxicity caused by herbicide exposure can facilitate development of viral infections, including cancer-related viruses like HPV; and can further facilitate progression of viral infections to virus-associated malignances.  As such, it was possible that the Veteran's exposure to herbicides facilitated the initiation of the cancer.

Accordingly, the expert opined that it is at least as likely as not that the squamous cell carcinoma of the oropharynx was the result of disease or injury incurred or aggravated during active service due to exposure to herbicides like "Agent Orange."   In support of the opinion, the expert reasoned that exposure could have caused an immune alteration that facilitated infection by HPV virus and development of carcinoma of the oropharynx.  Lastly, the expert provided references supporting the opinion.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds the July 2017 expert opinion to be persuasive on the question of causation-i.e., that herbicide exposure has been linked with an altered immune state that can facilitate viral infections and increase the risk of viral and non-viral associated malignancies.  The expert opinion referenced recent studies showing that approximately 70 percent of cases of oropharyngeal carcinoma in the last decades are associated with infection by HPV virus HPV16 (cite omitted).  The expert opinion is fully articulated and contains sound reasoning, and is supported by the evidence of record.  Therefore, the opinion is afforded significant probative value.  Nieves-Rodriguez, 22 Vet. App. at 304. 
 
The Board acknowledges the January 2016 VA opinion, in which the examiner reasoned that tonsillar cancer is not presumed as a residual of exposure to herbicides.  This is an inadequate reason for a negative finding-i.e., the lack of a legal presumption.  The Board finds this opinion to be less persuasive than the rationale for the July 2017 expert opinion that the squamous cell carcinoma of the oropharynx is at least as likely as not causally linked to herbicide exposure.

In contrast to the January 2016 VA opinion, there are also the supporting opinion of the November 2015 VA examiner and the Veteran's contentions, which have been consistent throughout the appeal.  Particularly, the Veteran testified that when he was first diagnosed with squamous cell carcinoma of the oropharynx in 2012, the doctor asked him if he was a Veteran and if he served in Vietnam. The Board finds that the Veteran is credible in this regard.  His statements are consistent with the circumstances of his service, and are not expressly contradicted by the record.

When considering the expert opinion, the competent and credible lay statements, as well as the post-service medical evidence substantiating the Veteran's claim; and resolving all reasonable doubt in his favor, the Board finds that squamous cell carcinoma of the oropharynx is related to the Veteran's in-service exposure to herbicides.  See 38 C.F.R. § 3.102.
    

ORDER

Service connection for squamous cell carcinoma of the oropharynx is granted.



____________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


